

EXHIBIT 10.26




AMENDMENT TO SECOND AMENDED AND RESTATED
OPERATING AGREEMENT


This Amendment (the “Amendment”) to Second Amended and Restated Operating
Agreement (the “Existing Agreement”), of DP FEE HOLDING CO., LLC (formerly known
as Denihan Mezz IV Holding Company, LLC), a Delaware limited liability company
(the “Company”) entered into and adopted on the 27th day of December, 2012, by
DENIHAN OWNERSHIP COMPANY, LLC, a New York limited liability company (the
“Denihan Member”), and CARDINALS OWNER LLC, a Delaware limited liability company
(the “PB Member”), and is agreed to and adopted by each other Person who becomes
a Member in the Company pursuant to the terms of the Existing Agreement.


RECITALS


WHEREAS, the Company wishes to secure a loan in the principal amount of
$50,000,000.00 (the “Special Loan”) from the PB Member to be used solely for the
purposes described in Section 5 herein, and the PB Member wishes to extend the
Special Loan to the Company subject to the terms and conditions set forth
herein, with interest on the unpaid principal balance of the Special Loan at the
Interest Rate (as defined below), all in accordance with the following terms and
provisions;


WHEREAS, simultaneously herewith, certain Affiliates of the Company (described
below collectively, as the borrower) are entering into a loan, dated December
27, 2012 by and among Goldman Sachs Mortgage Company, a New York limited
partnership, as lender, and 371 Seventh Avenue Co. LLC, 125 East 50th Street Co.
LLC, 215 East 64th Street Co. LLC, 155 East 50th Street Co. LLC and 303
Lexington Avenue Co. LLC, each a Delaware limited liability company,
collectively, as borrower (the “Senior Loan”);


WHEREAS, the Denihan Member and the PB Member desire to enter into this
Amendment which amends the Existing Agreement, in order to, among other things,
memorialize the transactions described above;


WHEREAS, the Denihan Member and the PB Member understand and agree that this
Amendment constitutes a personal services agreement, and the identity of the
parties hereto is critical to the nature of the agreements contained herein,
such that neither of them would have contracted on the same terms with anyone
else;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises made herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:








--------------------------------------------------------------------------------



1.Definitions. Capitalized terms used herein, but not otherwise defined shall
have the meanings ascribed to such terms in the Existing Agreement.


2.Commitment. Simultaneously with the execution hereof, and subject to the terms
and conditions set forth herein, the PB Member is making the Special Loan to the
Company. The Special Loan is evidenced by that certain Note (the “Special Loan
Note”), given by the Company, as borrower, to the PB Member, as lender, the form
of which is attached hereto as Exhibit A.


3.Payment Terms.
The Special Loan is payable as follows:


a.     Interest only shall be payable in lawful money of the United States of
America by wire transfer in federal or other immediately available funds to the
account specified in writing or by electronic transmission, from time to time by
the PB Member on the first (1st) day of each calendar month (each, a “Payment
Date”) in arrears, provided, however, if Operating Cash Flow or any
Extraordinary Cash Flow is not sufficient to pay the interest due hereunder on
any given Payment Date, then interest shall accrue to the extent of any
deficiency and shall be payable on the next Payment Date, subject to the
provisions of subparagraph (d) below. No such insufficiency shall constitute a
default or Special Loan Event of Default hereunder.


b.    Initially, interest on the outstanding principal balance of the Special
Loan shall accrue daily at an interest rate (as such rate is determined for the
applicable time period, the “Interest Rate”) equal to nine and three-quarters
percent (9.75%) per annum. From and after February 4, 2018, the Interest Rate
shall increase by one hundred (100) basis points (to ten and three-quarters
percent (10.75%) per annum), and shall thereafter further increase by 100 basis
points at the end of each successive thirty (30) day period, until the earlier
of (x) such time as a maximum Interest Rate of thirteen and one-half percent
(13.5%) is achieved (the “Maximum Interest Rate”), or (y) the Special Loan,
including all accrued and unpaid interest earned thereon, as well as any other
sums due and owing in connection with the Special Loan, is repaid in full.


c.    Interest shall be calculated on the basis of a 365 day year for the actual
number of days elapsed.


d.    If any amount is due and payable under the Special Loan Note, including,
without limitation, any interest accrued thereon, but excluding interest accrued
and not yet payable in accordance with the terms hereof, then notwithstanding
anything to the contrary contained in the Existing Agreement, the Company shall
not make any distributions of Operating Cash Flow and/or Extraordinary Cash Flow
to its Members unless and until such time as the Company has either (i) made
sufficient payments to pay any and all outstanding accrued and unpaid interest
on the Special Loan, or (ii) received written notice from the PB Member that it
may make a distribution of Operating Cash Flow and/or Extraordinary Cash
Flow.    





--------------------------------------------------------------------------------



e.    If not sooner paid pursuant to Section 4 of this Amendment, the entire
outstanding principal balance of the Special Loan, plus all unpaid accrued
interest thereon, shall be due and payable in full, in a single payment due July
4, 2018 (the “Maturity Date”).


4.    Prepayment. The Special Loan may be prepaid at any time, in whole or in
part, without premium or penalty, at the Company’s option, provided that any
such prepayment shall be accompanied with a payment of unpaid accrued interest
on the amount being so prepaid through the date of prepayment. Notwithstanding
the foregoing, prepayments shall not be permitted in an amount less than Five
Hundred Thousand ($500,000.00) and 00/100 Dollars. Unless otherwise required by
the Senior Loan, the Company shall not be obligated to prepay the Senior Loan
pro-rata in connection with a prepayment hereunder.
5.    Use of Proceeds. The proceeds of the Special Loan shall be used by the
Company for general business purposes, including, without limitation,
refinancing the Existing Credit Facility.    
6.    Special Rights Upon Event of Default.


a.    It is currently anticipated that the Company will seek to refinance the
Senior Loan prior to the Maturity Date. Upon the closing of any such refinance
of the Senior Loan, the Company shall be obligated to apply the net proceeds of
any such refinancing (the “Refinance Funds”) (i) first, to the repayment of the
Senior Loan and (ii) second, to the repayment of the Special Loan. For the
avoidance of doubt, the Members understand and agree that the Special Loan is
required to be prepaid upon such refinance only to the extent of the Refinance
Funds available, but no distributions of Ordinary Cash Flow or Extraordinary
Cash Flow, following the closing of a refinance of the Senior Loan, shall be
made to the Members unless or until the Special Loan, together with any unpaid
and accrued interest earned thereon, has been paid in full.


b.    Notwithstanding the foregoing, if the Denihan Member reasonably believes
that the Refinance Funds will not be sufficient to fully satisfy the Special
Loan, then beginning on the date that is six (6) months prior to the maturity
date of the Senior Loan, and without limiting the rights of any Member to
institute a Hotel Sale pursuant to the Existing Agreement, the Denihan Member
shall have the right to elect, by delivering to the PB Member a Sale Notice not
later than ninety (90) days prior to the Maturity Date, to cause the Company to
institute a Hotel Sale of one or more Hotels, as determined by the Denihan
Member in its sole and absolute discretion, in accordance with the terms and
conditions of Section 9.1 and Section 9.2 of the Existing Agreement, at a Sale
Price, which, for the purposes of this Section 6 only, shall be an amount equal
to the fair market value of such Hotel or Hotels, such fair market value as
mutually determined by the Members. The proceeds of any such Hotel Sale shall be
applied by the Company (i) first toward the defeasance of the Senior Loan in an
amount of the release price set forth in the Senior Loan documents, (ii) second
(net of transaction costs), to repay the Special Loan, together with any and all
unpaid and accrued interest thereon, and thereafter, and (iii) third (provided
the Special Loan, together with any and all unpaid and accrued interest thereon,
has been paid in full) as a distribution of Extraordinary Cash Flow to the
Members. If the Members cannot agree on a Sale Price, then after thirty (30)
days of reasonable good faith negotiations, either party may request in writing
a third party opinion of valuation (“Valuation”) by a Qualified Arbitrator (as
hereinafter defined). After



--------------------------------------------------------------------------------



such a request, each Member shall select and notify the other of the selection
and identity of a Qualified Arbitrator within ten (10) business Days after its
receipt of such request for a Valuation. Each Qualified Arbitrator thus selected
shall report its Valuation in writing simultaneously to both Members within
thirty (30) days after such Qualified Arbitrator is retained. If the lower of
the two Valuations is equal to or greater than 90% of the higher of the two
Valuations, the average of the two Valuations shall be the Sale Price. If the
lower of the two Valuations is less than 90% of the higher of the two
Valuations, the two Qualified Arbitrators shall, within five (5) business days
after the submission of their reports, select (and notify both Members of the
selection and identity of) a third Qualified Arbitrator who shall within thirty
(30) days of its appointment select the Valuation of one of the first two
Qualified Arbitrators as the final and binding Valuation. Each Valuation shall
assume a sale on an all-cash sale basis in an arms’ length transaction without
reduction for any lien or encumbrance against the assets of the Company. Where
two Qualified Arbitrators select a third, the two Qualified Arbitrators shall
share with the third Qualified Arbitrator all documents, research and other
information acquired by them with respect to the assets of the Company,
comparable sales and other relevant information. Each party shall bear the fees
and expenses of the Qualified Arbitrator it selects. The fees and expenses of
any third Qualified Arbitrator shall be borne equally by the Members. If a
Member fails to notify the other Member of the first Member’s Qualified
Arbitrator within the time required, or if a Member’s Qualified Arbitrator fails
to submit its Valuation when required by this Section 6, the Valuation of the
Sale Price made by the Qualified Arbitrator selected in a timely fashion by the
second Member, or submitted in a timely fashion, shall be the Sale Price for all
purposes. For the purposes of this Section 6(b), “Qualified Arbitrator” shall
mean: any Person that is both (i) an MAI appraiser with at least 10 years’
experience in valuing hotel properties, and (ii) an investment banking or
similar firm with at least 10 years’ experience in valuing illiquid equity
interests in real estate ventures; provided, however, that in the event the
valuation assignment for which the Qualified Arbitrator has been retained
involves either the valuation of real estate only or the valuation of equity
interests in real estate ventures only, such Person need only have the
qualifications relevant to such assignment. In no event shall any Person that
has performed appraisal or other work for the Company (excluding Persons who
have been retained by a lender or other financial institution on behalf of the
Company), any Subsidiary or either Member or their respective Affiliates during
the two year period prior to the date of its selection be a Qualified
Arbitrator.


c.    If (i) the Denihan Member fails to give notice of its election under
subparagraph 6(b) above, or (ii) notwithstanding the Denihan Member’s election
to proceed pursuant to subparagraph 6(b) above, the Hotel Sale has not closed at
least thirty (30) days prior to the Maturity Date or the proceeds of any Hotel
Sale are not sufficient to satisfy the Special Loan, then either Member shall
have the option to call capital pursuant to Section 4.1.4 of Existing Agreement
in an amount required to satisfy the Special Loan, including all principal and
any and all unpaid and accrued interest thereon, (the “Special Loan Shortfall”),
in which case, either Member shall give written notice (a “Special Loan
Shortfall Cash Needs Notice”) to the other of the amount of the Special Loan
Shortfall which Special Loan Shortfall Cash Needs Notice shall set forth a date
on which the Special Loan Shortfall must be delivered to the Company (the
“Special Loan Cash Needs Date”) and shall set forth each Member’s share of the
Special Loan Shortfall based upon the Percentage Interests of the Members at the
time of the Special Loan Shortfall Cash Needs Notice. If either Member shall
exercise such right, the amount required to be contributed by the PB Member



--------------------------------------------------------------------------------



shall, as of the Special Loan Cash Needs Date, automatically be deemed to have
been contributed on the Special Loan Cash Needs Date by offset against the
Special Loan, (i.e., the PB Member shall not be required to contribute cash in
order to satisfy its share of the Special Loan Shortfall, but instead shall be
deemed to have made such contribution by reducing the amount of the Special Loan
by the amount the PB Member would be required to contribute pursuant to this
Section 6). For the purposes of this Section 6 only, if the Denihan Member fails
to make one hundred percent (100%) of its share of the Special Loan Shortfall by
the Special Loan Shortfall Cash Needs Date (such unfunded portion, the “Denihan
Shortfall Loan Unfunded Amount”), the Denihan Member shall be a Non-Contributing
Member and the PB Member shall be a Contributing Member and shall be deemed to
have made an additional contribution in the amount of the Denihan Shortfall Loan
Unfunded Amount and the Percentage Interest of each Member shall be adjusted as
follows: For purposes of the calculation of adjusted Percentage Interests in
this Section 6(c) only each Member shall be assigned a “Notional Amount”. The
Denihan Member shall have a Notional Amount equal to its then Percentage
Interest of the fair market value of the Portfolio (determined net of the Senior
Loan and Special Loan), and the PB Member shall have a Notional Amount equal to
its then Percentage Interest of the fair market value of the Portfolio
(determined net of the Senior Loan and Special Loan). For such purposes, the
fair market value of the Portfolio shall be mutually determined by the Members,
failing agreement by the Members on which shall be determined in accordance with
the process for Valuation set forth in Section 6(b) above (except that Valuation
shall be determinative of the fair market value of the Portfolio rather than the
Sale Price). Each Member’s Percentage Interest shall be adjusted to equal a
fraction, represented as a percentage, the numerator of which is the sum of (1)
such Member’s Notional Amount, plus (2) in the case of the PB Member, (a) one
hundred twenty-five percent (125%) of the Capital Contribution that PB Member
shall be deemed to have made on account of the Denihan Shortfall Unfunded Amount
plus (b) the amount of the Capital Contribution that the PB Member is deemed to
have made pursuant to the Special Loan Shortfall Cash Needs Notice, plus (3) in
the case of the Denihan Member, the amount of the Capital Contribution it has
made pursuant to the Special Loan Shortfall Cash Needs Notice pursuant to this
Section 6 (with respect to the Special Loan Shortfall Cash Needs Notice), minus
(4) in the case of the Denihan Member twenty-five percent (25%) of the Denihan
Shortfall Loan Unfunded Amount (or applicable portion thereof that was deemed to
be contributed by the PB Member by offset against the Special Loan); and the
denominator of which is the sum of (1) the Notional Amounts of both Members,
plus (2) the Special Loan Shortfall. Any funds contributed to the Company as a
Capital Contribution or deemed Capital Contribution pursuant to this Section
6(c) shall be paid to the PB Member to satisfy the Special Loan, together with
all unpaid and accrued interest thereon, in full.


d.    Notwithstanding anything to the contrary set forth in Section 6(c), in the
event that the Denihan Member fails to contribute one hundred percent (100%) of
its share of the Special Loan Shortfall by the Special Loan Cash Needs Date,
then the PB Member shall have the right (but not the obligation), exercisable by
written notice within ten (10) Business Days of the Special Loan Cash Needs Date
to rescind and withdraw the Special Loan Shortfall Cash Needs Notice as if and
to the same effect as if the same had never been delivered, in which event,
neither Member shall have the right nor the obligation to make a capital call or
any capital contribution with respect to the Special Loan and the provisions of
Section 7 hereof shall apply.    





--------------------------------------------------------------------------------



7.    Default.


a.    Notwithstanding anything to the contrary contained herein, if the Company
fails to fully repay all amounts due and owing under the Note on the Maturity
Date, it shall be a “Special Loan Event of Default”. Upon the occurrence of a
Special Loan Event of Default, (i) the entire unpaid principal balance of the
Special Loan, plus all unpaid accrued interest and any and all other amounts
payable hereunder, shall become immediately due and payable at the option of the
PB Member, without presentment, demand, protest or notice, all of which are
expressly waived, and (ii) notwithstanding anything to the contrary in the
Existing Agreement, the Company shall not make any distributions of Operating
Cash Flow and/or Extraordinary Cash Flow to its Members unless and until such
time as the Special Loan Event of Default is cured or the Special Loan,
including all unpaid accrued interest thereon and any and all other amounts
payable hereunder is repaid in full. Upon the occurrence of a Special Loan Event
of Default, the PB Member may proceed to protect and enforce its rights or
remedies either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provisions contained
herein or in the Note, or in any document or instrument delivered pursuant to
this Amendment. For the avoidance of doubt, except as expressly set forth in
this Section 7, no other act or omission by any party hereto shall constitute a
default or Special Loan Event of Default hereunder.


b.    During a Special Loan Event of Default, interest shall accrue at a default
interest rate of seventeen percent (17%) compounded monthly (the “Default
Interest Rate”), provided, however, that such rate shall not exceed the maximum
permitted by applicable state or federal law.


8.    Assignment.    
a.    The Company may not sell, assign or otherwise transfer any interest in the
Special Loan or any portion thereof (including the Company’s rights, title,
interests, remedies, powers and duties hereunder and thereunder).
b.    Nothing in this Section 8 shall be construed to limit any of the PB
Member’s rights pursuant to Section 8.1 of the Existing Agreement, except if
same shall be in violation of any terms and conditions of the Senior Loan.
9.    Portfolio Sale/Hotel Sale.     Notwithstanding anything to the contrary
contained in the Existing Agreement, in the event of a Portfolio Sale, the
entire outstanding principal balance of the Special Loan, plus all unpaid
accrued interest thereon, shall be due and payable in full in a single payment
on the Portfolio Sale closing date. In addition to the foregoing, and
notwithstanding anything to the contrary contained in the Existing Agreement,
the Company shall not make distributions of Extraordinary Cash Flow to the
Members following a Portfolio Sale or Hotel Sale prior to applying net proceeds
of such Portfolio Sale or Hotel Sale to repayment of the Special Loan hereunder
and unless and until the Special Loan, together with any unpaid and accrued
interest thereon, is repaid in full.



--------------------------------------------------------------------------------



10.    Bankruptcy.    Notwithstanding anything to the contrary contained in the
Existing Agreement or otherwise, the Company shall not, without the express
consent and approval of all of its Members, file a petition in bankruptcy under
Chapter 11 or any other comparable insolvency proceeding.
11.    Further Assurances. The Members agree to execute, acknowledge, deliver,
file, record and publish, and to cause the Company to execute, acknowledge,
deliver, file, record and publish such further certificates, instruments,
agreements and other documents, reasonably acceptable to the PB Member, and to
take all such further action as may be required under the Act or other
Applicable Law, or deemed necessary, appropriate or advisable to further
memorialize the transactions contemplated in this Amendment, at such time or
times as the PB Member shall reasonably request.
12.    Collection Costs and Expenses. The Company shall pay all reasonable
costs, fees and expenses, including, without limitation, any and all court or
collection costs and reasonable attorneys’ fees whether suit be brought or not,
incurred in collection of sums due under the Note or this Amendment, or in
defending any third-party claim arising out of the execution of this Amendment
or obligations evidenced hereby, or otherwise involving the employment by the PB
Member of attorneys with respect to this Amendment and the obligations it
evidences. The remedies provided in this Amendment are cumulative and not
exclusive of any remedies now or hereafter existing at law, in equity, by
statute or otherwise, and may be exercised separately or in any combination.


13.    Priority; Unsecured Loan; No Cross-Default. Denihan Member and PB Member
acknowledge and agree that (i) the Special Loan shall at all times be subject
and subordinate to all amounts payable with respect to the Senior Loan, all
reserves required with respect to the Senior Loan and all amounts required for
the borrowers and operating lessees under the Senior Loan to operate the
Properties , (ii) the Special Loan is not secured by, and does not create a lien
on, any of the assets of the Denihan Member, the PB Member, the Company or any
of their respective affiliates and (iii) no default under the Existing
Agreement, as amended hereby, shall constitute a default under the Special Loan
or the Note.


14.    Severability and Amendments. Any provision of this Amendment that is
deemed to be prohibited or unenforceable shall be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Amendment. No amendment, modification, termination, or waiver
of any provision of this Amendment, nor consent to any departure by the Company
from any term of this Amendment, shall in any event be effective unless it is in
writing and signed by the PB Member, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given.
15.    Captions. The captions in this Amendment are used for means of reference
only and shall not affect in any way the interpretation or construction of this
Amendment.
16.     Governing Law. THIS AMENDMENT AND ALL DISPUTES BETWEEN THE PARTIES UNDER
OR RELATING TO THIS AMENDMENT OR THE FACTS AND



--------------------------------------------------------------------------------



CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE
GOVERNANCE OR THE CONSTRUCTION OF THIS AMENDMENT TO THE LAW OF ANOTHER
JURISDICTION.
17.    Controlling Agreement. Except as otherwise expressly provided herein, in
the event of any conflict between the provisions of this Amendment and the
provisions of the Existing Agreement, the provisions of this Amendment shall
govern and control. Except as otherwise provided in this Amendment, nothing
contained herein shall be deemed to have amended any of the other terms and
conditions set forth in the Existing Agreement and the Members acknowledge and
agree that in all events, the Existing Agreement shall remain in full force and
effect.


18.    Cost and Expenses. Each party hereto shall bear its own costs and
expenses, including, without limitation, any and all attorneys fees and/or other
fees incurred in connection with the execution and delivery of the Note and this
Amendment.


19.    Counterparts. This Amendment may be executed simultaneously in any number
of counterparts. Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument.


20.    Waiver of Trial by Jury. Each party hereto waives the right to trial by
jury in any action, suit, proceeding or counterclaim of any kind arising out of
or related to this Amendment. In the event of litigation, this Amendment, may be
filed as a written consent to a trial by the court.


21.    Entire Agreement.    This Amendment contains the entire agreement of the
parties with respect to the subject matters hereof, and except as otherwise
expressly stated herein, supersedes all prior agreements between them, whether
oral or written, of any nature whatsoever with respect to the subject matter
hereof. The parties agree that the Special Loan is a “Permitted Member Loan” as
defined in the loan agreement related to the Senior Loan and that any ambiguity
in the construction of this Amendment or the Note shall be resolved in a manner
such that this Amendment and the Note are in conformity with such loan
agreement.




















[Signatures on following page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Members have duly executed this Amendment as of the date
first set forth above.
THE DENIHAN MEMBER:


DENIHAN OWNERSHIP COMPANY, LLC, a New York limited liability company




By:    /s/ Thomas A. Felderman    
Name: Thomas A. Felderman    
Title: Vice President    




THE PB MEMBER:


CARDINALS OWNER LLC, a Delaware limited liability company


By:    /s/ Raymond D. Martz    
Name: Raymond D. Martz    
Title: President    





--------------------------------------------------------------------------------



EXHIBIT A


Form of Note





--------------------------------------------------------------------------------





PROMISSORY NOTE
New York, New York
U.S. $50,000,000.00    December __, 2012


FOR VALUE RECEIVED, the undersigned, DP FEE HOLDING CO., LLC, a Delaware limited
liability company, having an address at 551 Fifth Avenue, New York, New York
10176 (“Maker”), promises to pay to the order of CARDINALS OWNER LLC, a Delaware
limited liability company, having an address at c/o PB REIT, 2 Bethesda Metro
Center, Suite 1530, Bethesda, Maryland 20814 (“Holder”), the principal sum of
Fifty Million and 00/100 ($50,000,000.00) Dollars (the “Loan”), together with
interest on the principal balance outstanding from time to time, as hereinafter
provided, in lawful money of the United States of America in accordance with
this Note.
By its execution and delivery of this Note, Maker covenants and agrees as
follows:
1.    Interest Rate and Payments.
(a)    The balance of principal outstanding from time to time under this Note
shall bear interest at the rate (as such rate is determined for the applicable
time period, the “Interest Rate”), accruing daily, of nine and three quarters
percent (9.75%) per annum (the “Original Interest Rate”). From and after
February 4, 2018 (the “Initial Interest Increase Date”), the Original Interest
Rate shall increase by one hundred (100) basis points (to ten and three-quarters
percent (10.75%) per annum), and shall thereafter further increase by 100 basis
points at the end of each successive thirty (30) day period, until the earlier
of (x) such time as a maximum Interest Rate of thirteen and one-half percent
(13.5%) is achieved (the “Maximum Interest Rate”), or (y) the Loan, including
all accrued and unpaid interest earned thereon, as well as any other sums due
and owing in connection with the Loan, is repaid in full.
(b)    Interest shall be calculated on the basis of a 365 day year for the
actual number of days elapsed.
(c)    Interest only on this Note shall be payable in arrears on the first (1st)
day of each calendar month (each, a “Payment Date”), in lawful money of the
United States of America, by wire transfer in federal or other immediately
available funds to the account specified in writing or by electronic
transmission, from time to time by Holder, provided, however, if Operating Cash
Flow or Extraordinary Cash Flow is not sufficient to pay interest due hereunder,
on any given Payment Date, then interest shall accrue to the extent of any
deficiency and shall be payable on the next Payment Date, subject to Section
1(d) below.
(d)    The entire outstanding principal balance, and all other amounts due under
this Note, together with all accrued and unpaid interest thereon, shall be due
and payable in full, in a single payment on the earlier to occur of (i) July 4,
2018, (ii) the closing date of any refinance of the Senior Loan or (iii) the
closing date of a Portfolio Sale (the earliest such date, the “Maturity Date”).



--------------------------------------------------------------------------------



2.    Prepayment. Maker shall have the right to prepay the Loan at any time, in
whole or in part, without premium or penalty, at Maker’s option, provided all
accrued but unpaid interest thereon is paid as of the date of prepayment,
provided that Maker gives not less than ten (10) days’ prior written notice to
Holder of Maker’s election to prepay this Note. Notwithstanding the foregoing,
prepayments shall not be permitted in an amount less than Five Hundred Thousand
and 00/100 ($500,000.00) Dollars. Any notice of prepayment delivered by Maker to
Holder under this Section 2 may be revoked by delivery of written notice to
Holder of such revocation at least ten (10) Business Days prior to the date of
such prepayment.
3.    Payments. Whenever any payment to be made under this Note shall be stated
to be due on a Saturday, Sunday or public holiday or the equivalent for banks
generally under the laws of the State of New York (any other day being a
“Business Day”), such payment may be made on the next succeeding Business Day.
4.    Event of Default. If Maker fails to fully repay all amounts due and owing
under this Note, including, without limitation any interest or principal or any
other amount under this Note, on the Maturity Date, it will constitute an event
of default (an “Event of Default”) hereunder. Upon the occurrence of an Event of
Default (i) all amounts and due and owing under this Note, including, without
limitation any interest or principal or any other amount under this Note shall
become immediately due and payable at the option of Holder, without presentment,
demand, protest or notice, all of which are expressly waived, and (ii) Holder
may proceed to protect and enforce its rights and remedies under (x) this Note,
(y) that certain Second Amended and Restated Operating Agreement of Maker, dated
as of July 29, 2011, as amended (the "Operating Agreement”), or (z) any other
document or instrument delivered in connection therewith, either by suit in
equity or by action at law, or both, whether for specific performance of any
covenant, agreement or other provisions contained herein, or in any document or
instrument delivered in connection with this Note. For the avoidance of doubt,
except as expressly set forth in this Section 4, no other act or omission by any
party hereto shall constitute a default or Event of Default hereunder.
5.    Default Rate. Notwithstanding anything to the contrary contained herein,
the entire balance of principal, interest, and any other sums due under this
Note that have not been repaid on the Maturity Date, shall bear interest from
the date due until paid at a rate of seventeen percent (17%) per annum,
compounded monthly (the “Default Rate”); provided, however, that such rate shall
not exceed the maximum permitted by applicable state or federal law.
6.    Application of Payments. For so long as any Event of Default is
continuing, Holder shall have the continuing exclusive right to apply any
payments received by Holder, from or on behalf of Maker, as Holder may elect
against the then due and owing obligations of Maker under this Note in such
order of priority or in such allocations as Holder may deem advisable in its
sole and absolute discretion.
7.    Immediately Available Funds. All payments under this Note shall be payable
in immediately available funds without setoff, counterclaim or deduction of any
kind, and shall be made by electronic funds transfer from a bank account
established and maintained by Maker for such purpose.



--------------------------------------------------------------------------------



8.    Cost and Expenses. Each party hereto shall bear its own costs and
expenses, including, without limitation, any and all attorneys fees and/or other
fees incurred in connection herewith.
9.    Defined Terms. Capitalized terms used herein, but not otherwise defined
shall have the meanings ascribed to such terms in the Operating Agreement.
10.    Captions. The captions in this Note are used for means of reference only
and shall not affect in any way the interpretation or construction of this Note.
11.    Conditions Precedent. Maker hereby certifies and declares that all acts,
conditions and things required to be done or performed or to have happened
precedent to the creation and issuance of this Note, and in order to constitute
this Note the legal, valid and binding obligation of Maker, enforceable in
accordance with the terms hereof, have been done or performed or have happened
in due and strict compliance with all applicable laws or have been expressly
waived in writing by Holder.
12.    Revival. To the extent that Maker makes a payment or Holder receives any
payment or proceeds for Maker's benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Maker hereunder intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Holder.
13.    Certain Waivers and Consents. Maker and all parties now or hereafter
liable for the payment hereof, primarily or secondarily, directly or indirectly,
and whether as endorser, guarantor, surety, or otherwise, hereby severally (a)
waive presentment, demand, protest, notice of protest and/or dishonor, and all
other demands or notices of any sort whatever with respect to this Note, (b)
consent to impairment or release of collateral, extensions of time for payment,
and acceptance of partial payments before, at, or after maturity, (c) waive any
right to require Holder to proceed against any security for this Note before
proceeding hereunder, (d) waive diligence in the collection of this Note or in
filing suit on this Note and (e) agree to pay all costs and expenses, including,
without limitation, reasonable attorneys’ fees, which may be incurred in the
collection of this Note or any part thereof or in preserving, securing
possession of and realizing upon any security for this Note.
14.    Usury Savings Clause. The provisions of this Note and of all agreements
between Maker and Holder are, whether now existing or hereinafter made, hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity hereof, prepayment, demand for payment or
otherwise, shall the amount paid, or agreed to be paid, to Holder for the use,
forbearance or detention of the principal hereof or interest hereon, which
remains unpaid from time to time, exceed the maximum amount permissible under
applicable law. In particular, it is the intention of the parties hereto to
conform strictly to New York and Federal law, whichever is applicable. If as a
result of any circumstance whatsoever, the performance or fulfillment of any
provision hereof or of any other agreement between Maker and Holder pertaining
to the subject matter hereof shall, at the time performance or fulfillment of
such



--------------------------------------------------------------------------------



provision is due, involve or purport to require any payment in excess of the
limits then prescribed by applicable law, then the obligation to be performed or
fulfilled shall hereby be reduced to such limit as to be valid under such
applicable law, and if as a result of any circumstance whatsoever, Holder should
receive as interest under this Note an amount which would exceed the then
highest lawful rate, the amount by which such interest payment would exceed such
highest lawful rate shall be applied to the reduction of the principal balance
owing hereunder without prepayment or penalty (or, at Holder’s option, be paid
to Maker) and in no event shall be counted as interest. To the fullest extent
permitted by then applicable law, the determination of the legal maximum amount
of interest shall at any and all times be made by amortizing, prorating,
allocating and spreading in equal parts over the period of the full stated term
of this Note, all interest at any time contracted for, charged or received from
Maker in connection with this Note and all other agreements between Maker and
Holder pertaining to the subject matter hereof, so that the actual rate of
interest on account of the indebtedness represented by this Note is uniform
throughout the term hereof and complies with all applicable law.
15.    Severability. If any provision hereof or of any other document securing
or otherwise related to the indebtedness evidenced hereby is, for any reason and
to any extent, deemed invalid or unenforceable in any jurisdiction or with
respect to any person, entity or circumstances, then neither the remainder of
the document in which such provision is contained, nor the application of such
provision in respect of other persons, entities, or circumstances, nor any other
document referred to herein, shall be affected by such invalidity or lack of
enforceability, but, instead, shall be enforceable to the maximum extent
permitted by law.
16.    Governing Law. Regardless of the place of its execution, this Note shall
be construed and enforced in accordance with the substantive laws of the State
of New York.
17.    Remedies Cumulative. The remedies provided to Holder in this Note are
cumulative and concurrent and may be exercised singly, successively or jointly
against Maker at the sole and absolute discretion of Holder.
18.    No Waiver. Holder shall not by any act or omission be deemed to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by Holder and then only to the extent specifically set forth therein.
A waiver of one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy granted to Holder hereunder in connection with a
subsequent event.
19.    WAIVER OF JURY TRIAL. MAKER AND BY ITS ACCEPTANCE HEREOF HOLDER
KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER
MAKER OR HOLDER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR MAKER AND HOLDER TO ENTER INTO THE LOAN TRANSACTION EVIDENCED BY
THIS NOTE.



--------------------------------------------------------------------------------



20.    Bankruptcy. Maker hereby agrees that it will not, without the express
consent and approval of all of its Members, file a petition in bankruptcy under
Chapter 11 or any other comparable insolvency proceeding.
21.    Counterparts.    This Promissory Note may be executed simultaneously in
any number of counterparts. Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument.
22.    Personal Services Agreement. Maker and Holder understand and agree that
this Note is made pursuant to a personal services agreement, and the identity of
the parties hereto is critical to the nature of the agreements contained herein,
such that neither of them would have contracted on the same terms with anyone
else.




[END OF TEXT]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.


MAKER:
DP FEE HOLDING CO., LLC
a Delaware limited liability company




By:     DENIHAN OWNERSHIP COMPANY, LLC, a     New York limited liability company




By:     __________________________
Name: Thomas Felderman
    Title:     Vice-President


By:     CARDINALS OWNER LLC, a Delaware limited         liability company




By:     __________________________
Name: Raymond D. Martz
Title: President



